Citation Nr: 0519046	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-11 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
herniated nucleus pulposus L4-L5 (left).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel






INTRODUCTION

The veteran had active service from February 1951 to November 
1952.

This appeal arises from a January 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans Affairs which determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
herniated nucleus pulposus L4-L5 (left).  


FINDINGS OF FACT

1.  In an unappealed decision dated December 1966, the RO 
denied the veteran's claim of entitlement to service 
connection for herniated nucleus pulposus L4-L5 (left).  The 
veteran was notified of the decision by letter dated in 
January 1967, but an appeal was not perfected.

2.  Evidence received since the RO's December 1966 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, fails  to raise a 
reasonable possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

1.  The RO's December 1966 decision, which denied the 
veteran's of entitlement to service connection for herniated 
nucleus pulposus L4-L5 (left), became final.  38 U.S.C.A. § 
7104(b) (West 2002).

2.  New and material evidence has not been received since the 
RO's December 1966 decision denying the veteran's claim; 
thus, the RO's decision remains final and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Rowell v. Principi, 4 Vet. App. 9, 15 
(1993); Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 
F.3d 1380 (Fed. Cir. 1996).

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  This 
regulation as cited applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim of entitlement to 
service connection for herniated nucleus pulposus L4-L5 
(left) was submitted in November 2001 and, therefore, the 
cited version of the regulation applies.

The most recent and final denial of this claim was the RO's 
decision dated December 1966.  The veteran was notified of 
that decision and his appeal rights by letter dated in 
January 1967.  He did not appeal.  Therefore, the December 
1966 rating decision remains final, and the Board must 
determine if new and material evidence has been submitted 
since the RO's December 1966 decision.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The RO denied the veteran's service connection 
claim because there was no evidence of a back disease or 
defect in service.  

The evidence in the claims file at the time of the RO's 
December 1966 decision included service medical records which 
did not show evidence of complaints or treatment for a back 
disability.  

Post service, an October 1956 treatment record from Clinica 
Dr. Pila indicates a diagnosis of herniated nucleus pulposus 
of the lumbar region.  A November 1956 record from the 
Clinica shows a diagnosis of sciatic neuritis, "rule out 
herniated disc."  In October 1966, the veteran underwent a 
VA examination.  The examiner found the veteran had slight 
spasms of the lumbar paravertebral muscles and some 
limitation of motion.  He was diagnosed with post-operative 
residuals of herniated nucleus pulposus, L4-L5 (left).  

In December 1966, the RO denied the veteran's claim for 
service connection for herniated nucleus pulposus L4-L5 
(left), explaining that the veteran's service medical records 
were "silent for any disease or defect of the back."  
Subsequent to the RO's December 1966 decision, the evidence 
in the claims file includes private and VA medical records 
showing treatment for back pain and disability.  An August 
2001 radiology report from Hospital Damas shows a mild 
bulging annulus fibrosus at L5-S1, facet joint degenerative 
changes, and mild spinal stenosis at L3-L4.  An October 2001 
VA treatment note indicated that the veteran reported having 
back surgery eight or nine years earlier and a December 2001 
VA treatment record shows a diagnosis of chronic progressive 
lower back pain with concurrent weakness and numbness of the 
lower legs.  Most of the other records in the claims file 
refer to the veteran's coronary artery disease.

Since the RO's December 1966 rating decision, there has been 
no evidence that the veteran had a back injury or disease in 
service.  While the evidence shows that the veteran has a 
current back disability and was treated for his back as early 
as 1956, this evidence does not pertain to the evidentiary 
defect that was the basis for the RO's December 1966 
decision.  Moreover, there is no competent medical opinion 
indicating that the veteran's herniated nucleus pulposus was 
related to service in any way.

The Board has also considered the veteran's written arguments 
in support of his claim.  However, the veteran's statements 
are not competent evidence of a nexus between the claimed 
condition and his service, or a service-connected condition.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999) 
(lay statements on medical issues are insufficient to 
constitute new and material evidence).  

In addition, the Board has considered the veteran's 
allegations of combat.  In Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996), the United States Court of Appeals for the 
Federal Circuit held that under 38 U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to 
be presumed if consistent with the time, place and 
circumstances of such service.  The Board concedes that the 
veteran participated in combat, as is evidence by his DD 214 
showing an award of a Purple Heart and Combat Infantry Badge.  
However, this evidence is not sufficient to reopen the 
veteran's claim.  38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to the current disorder.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Thus, 
the fact that the veteran had combat in service only 
substantiates the veteran's claim that he was injured by a 
mortar in combat.  It would not be evidence that the 
veteran's current back disease began in service.  Moreover, 
the veteran's DD 214s (indicating combat) was reviewed by the 
RO before the December 1966 decision.

The Board therefore finds that the submitted evidence does 
not raise a reasonable possibility of substantiating the 
claim and is not material.  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  Therefore, the claim is not reopened.


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  The final regulations implementing the 
VCAA were published on August 29, 2001, and they apply to 
most claims for benefits received by VA on or after November 
9, 2000, as well as any claim not decided as of that date. 66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Id.  This "fourth element" comes from the 
language of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied in this case. With regard to element (1), above, 
the Board notes that the RO sent the appellant a VCAA notice 
letter in July 2002 that informed him of the type of 
information and evidence necessary to reopen the claim for 
service connection.  Furthermore, by virtue of the rating 
decision on appeal and the statements of the case (SOCs), he 
was provided with specific information as to why his claim 
was not granted, and of the evidence that was lacking for 
service connection. 

As for elements (2) and (3), the Board notes that the VCAA 
letter, along with the SOCs, notified the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the VCAA letter informed him that VA would make reasonable 
efforts to obtain evidence necessary to support his claim, 
including such things as medical records, employment records, 
or records from other federal agencies; while the appellant 
was responsible ultimately responsible for supporting his 
claim with appropriate evidence.

Finally, with respect to element (4), the Board notes that 
the appellant was supplied with the complete text of 38 
C.F.R. § 3.159(b)(1) by way of a July 2002 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication- the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

B.	 Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC).  In addition, the RO has obtained private 
treatment records.  Accordingly, the Board finds that there 
is no reasonable possibility that any further assistance 
would aid the appellant in substantiating the claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.


ORDER

Because the veteran has not submitted new and material 
evidence, the claim of entitlement to service connection for 
herniated nucleus pulposus, L4-L5 (left) is not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


